El Juez Asociado Su. Aldkey,
emitió la opinión del tribunal.
Entre los varios motivos por los cuales no debe prosperar la petición de mandamus que hizo el apelante Miguel Santiago contra el juez municipal de Oaguas y que requieren la confirmación de la sentencia de la Corte de Distrito de Huma-cao que desestimó la petición, el más importante y fundamen*302tal es que habiendo actuado el juez municipal en determinado sentido, acertada o erróneamente, no se puede mediante' el procedimiento escogido por Santiago revisar la resolución de dicho juez y corregir el error en que haya incurrido, si es que en verdad fué errónea su resolución.
Al juez municipal se le pidió que suspendiese el cumpli-miento de cierta sentencia y así lo decretó después de oir a la parte contraria, y lo que pretende el apelante por su so-licitud de mandamus es que se ordene a dicho juez que siga cumpliendo la sentencia que suspendió. En otras palabras, que deje sin efecto su resolución anterior y dicte otra nueva en sentido contrario.
Claramente no es éste el objeto del auto de mandamus cuyo fin es obligar a determinadas personas al cumplimiento de algún acto que esté dentro de sus atribuciones o deberes.
Es tan improcedente la petición que no necesitamos ex-tendernos más ni hacer referencia a los casos qué hemos re-suelto y en los que claramente está consignada la doctrina en que fundamos nuestra resolución.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.